       Case 14-34974 Document 1127 Filed in TXSB on 09/13/21 Page 1 of 1
                                                                                     United States Bankruptcy Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                    IN THE UNITED STATES BANKRUPTCY COURT                               September 13, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                               HOUSTON DIVISION

IN RE:                                            §
                                                  §       CASE NO: 14-34974
CLEVELAND IMAGING & SURGICAL                      §
HOSPITAL, L.L.C.,                                 §
                                                  §
         Debtor.                                  §
                                                  §
                                                  §       CHAPTER 11

                AMENDED ORDER ON TERMINATION OF THE TRUST

        Pursuant to the motion for reconsideration filed at ECF No. 1123 and for the reasons set
forth in the Court’s August 26, 2021 Memorandum Opinion, the Court orders:

       1. The trust established as of July 13, 2016 under the confirmed plan of reorganization in this
          case terminated on December 31, 2018.

       2. Not later than September 14, 2021, any party-in-interest may file additional arguments as
          to whether: (i) this Court has jurisdiction to modify or vacate orders presently on appeal;
          and (ii) any post-December 31, 2018 orders or judgments that are not presently on appeal
          may be vacated by the Court. Christopher Quinn is not a party-in-interest for the purposes
          of this paragraph. See Goldin v. Bartholow, 166 F.3d 710, 720 (5th Cir. 1999).

       3. Not later than September 14, 2021, Quinn must file a complete accounting.

       4. In his motion for reconsideration, Quinn requests that the Court amend its order to
          define how any remaining assets from the now-terminated trust should be distributed
          to beneficiaries. The Court’s opinion should not be read to preclude Quinn from
          seeking such relief; nor does it preclude any opposition to such relief. If Quinn seeks
          a Court order giving him direction on the disposition of assets, such a determination
          must be made with notice to all beneficiaries.


         SIGNED 09/13/2021


                                                      ___________________________________
                                                                    Marvin Isgur
                                                           United States Bankruptcy Judge




1/1
